NOTICE OF INFORMAL or NON-COMPLIANT PRELIMINARY AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Informal or Non-Compliant Preliminary Amendment
	In the preliminary amendment of 06-02-2020, Applicant submitted a new claim set in which independent claims 1, 22 and 23 of the ‘237 patent 

A shortened statutory period for reply to this letter is set to expire TWO (2) MONTHS from the mailing date of this letter.

                                              Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN K DAWSON whose 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571-272-7731 and 571-272-6928, respectively.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

Signed: /GLENN K DAWSON/
Primary Examiner, Art Unit 3993 

Conferee:  /BMF/
Conferee:  /E.D.L/                  SPRS, Art Unit 3993